899 F.2d 1221
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles E. and Stephanie J. CRIM, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 89-1780.
United States Court of Appeals, Sixth Circuit.
April 10, 1990.

Before KENNEDY and ALAN E. NORRIS, Circuit Judges, PAUL V. GADOLA, District Judge.*
PER CURIAM.


1
Taxpayers Charles E. Crim and Stephanie J. Crim appeal a decision of the United States Tax Court determining that there were deficiencies in the income tax due from them for 1982 and 1983, and that they were also liable for additions to the tax due for those years.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the findings of the Tax Court are clearly erroneous, or that the court erred in its conclusions that there were deficiencies in the income tax due and that taxpayers are liable for additions to the tax due, under section 6661.


3
As the reasons why the decision should have been entered for the respondent, Commissioner of Internal Revenue, have been articulated by the Tax Court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the decision of the Tax Court is affirmed upon the reasoning set out by that court in its Memorandum Findings of Fact and Opinion dated May 23, 1989.



*
 The Honorable Paul V. Gadola, Judge, United States District Court for the Eastern District of Michigan, sitting by designation